          Case 2:21-cv-00801-VAP-AS Document 4 Filed 01/28/21 Page 1 of 2 Page ID #:33
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Thomas N. McCormick (CA Bar No. 325537)
 tnmccormick@vorys.com
 VORYS, SATER, SEYMOUR AND PEASE LLP
 52 East Gay Street, P.O. Box 1008
 Columbus, OH 43216-1008
 Telephone: (614) 464-6433
 Fax: (614) 719-6350

 ATTORNEY(S) FOR:     Plaintiffs and Putative Class
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Sean Colvin, Everett Stephens, Ryan Lally, Susann                              CASE NUMBER:

Davis, and Hope Marchionda on behalf of
themselves and all others similarly situated                  Plaintiff(s),
                                     v.
Valve Corporation, et al.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                             Plaintiffs and Putative Class
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                            CONNECTION / INTEREST
Sean Colvin                                                                   Plaintiff / damages and injunctive relief
Everett Stephens                                                              Plaintiff / damages and injunctive relief
Ryan Lally                                                                    Plaintiff / damages and injunctive relief
Susann Davis                                                                  Plaintiff / damages and injunctive relief
Hope Marchionda                                                               Plaintiff / damages and injunctive relief
Valve Corporation                                                             Defendant / damages and injunctive relief
CD Projekt S.A.                                                               Defendant / damages and injunctive relief
CD Projekt, Inc.                                                              Defendant / damages and injunctive relief
Ubisoft Entertainment S.A.                                                    Defendant / damages and injunctive relief
Ubisoft, Inc.                                                                 Defendant / damages and injunctive relief

(See attachment for additional Defendants)



         January 28, 2021                                  /s/ Thomas N. McCormick
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiffs and Putative Class


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:21-cv-00801-VAP-AS Document 4 Filed 01/28/21 Page 2 of 2 Page ID #:34




                    IN THE UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION

                     Sean Colvin, et al. v. Valve Corporation, et al.

                      ATTACHMENT NOTICE OF INTEREST


                   PARTY                            CONNECTION / INTEREST
Ubisoft L.A., Inc.                            Defendant / damages and injunctive relief
kChamp Games, Inc.                            Defendant / damages and injunctive relief
Rust, LLC                                     Defendant / damages and injunctive relief
Devolver Digital, Inc.                        Defendant / damages and injunctive relief
